IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT

                         __________________

                             No. 95-30525
                         Conference Calendar
                          __________________


JAMES BOLTON,

                                      Petitioner-Appellant,

versus

BURL CAIN, Acting Warden; RICHARD P. IEYOUB,
Attorney General, State of Louisiana,

                                      Respondents-Appellees.



                        - - - - - - - - - -
           Appeal from the United States District Court
               for the Eastern District of Louisiana
                         USDC No. 95-CV-531
                        - - - - - - - - - -
                          February 29, 1996
Before GARWOOD, JONES, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Appellant James Bolton challenges the denial of his second

petition for a writ of habeas corpus.   The district court

dismissed the petition after Bolton failed to file a timely

response to the court's direction that he complete a form

explaining why his petition should not be dismissed as an abuse

of the writ, pursuant to Rule 9(b) of the Rules Governing 28

U.S.C. § 2254 Proceedings.   On appeal, Bolton addresses only the

merits of his substantive claims but does not address the Rule

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                          No. 95-30525
                               -2-

9(b) issue, which he thereby abandons.   Yohey v. Collins, 985

F.2d 222, 224-25 (5th Cir. 1993).   Because no challenge to the

Rule 9(b) grounds is before us, we may not reach the merits.      See

Foret v. Whitley, 965 F.2d 18, 20 (5th Cir. 1992).   The appeal is

frivolous and is dismissed as such.   See 5th Cir. R. 42.2.

     APPEAL DISMISSED.